The defendant was convicted of assault with intent to rape and brings the case here for review. The testimony of the victim makes out a case of vicious, lascivious attack by the defendant. The evidence shows: that by a ruse he carried her into the woods, turned off the light of his car, and in a most brutal manner attempted to have sexual intercourse with her forcibly and against her will; that with one hand he held her arms and with the other he reached under her dress and was endeavoring to remove her underclothes, during the while, in the parlance of a degraded bawdy house, expressing his intention to have carnal knowledge forcibly and against her will. She resisted, finally escaped from the defendant, and fled during a rain in the darkness of the night. She ran through underbrush and at last reached the home of a State witness, whom she told of the attack. She was exhausted, hysterical, scratched and dirty from contact with the underbrush, rain and mud. The officers were immediately summoned and located the defendant near the scene endeavoring to locate the lady. The defendant made a lengthy statement in which he urged that the conduct of the woman invited his attention, and that he was not guilty of attempting to have carnal knowledge of her forcibly and against her will. The evidence overwhelmingly supports the verdict. The special grounds are not argued and therefore are considered abandoned.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
     DECIDED SEPTEMBER 20, 1945. REHEARING DENIED OCTOBER 17, 1945. *Page 78